DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (WO 2018/217470).
As per claim 1, Singh discloses an apparatus comprising: 
at least one processor (Figure 1E, item 194); and 
at least one memory (Figure  1E, item 196) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
providing, based on a position associated with a display means, different first and second sets of virtual content for overlaid display at the display means at a first time (Abstract; [0089] where “a pair is a real-world (real-life) object (or description of a location of a real-world object) and associated AR information”; Figure 5  is an illustration of a user view 500 with AR information for multiple objects); 
determining that the first set of virtual content is prioritized over the second set of virtual content ([0086] [0089] where “some embodiments may prioritize AR information based on the persistence of an object within the user's view”); 
based on the determination: 
prioritizing display of the first set of virtual content over the second set of virtual content at the display means ([0089] where “For some embodiments, prioritizing AR information based on persistence may be as simple as displaying AR information for highest priority AR pairs first”); and 
enabling display of the second set of virtual content at a second, subsequent, time ([0089] where “For some embodiments, prioritizing AR information based on persistence may be as simple as displaying AR information for highest priority AR pairs first, with AR information for lower priority pairs being displayed at a later time”).  
As per claim 2, Singh demonstrated all the elements as disclosed in claim 1, and further discloses wherein the prioritizing display of the first set of virtual content over the second set of virtual content at the display means comprises
causing display of the first set of virtual content at the display means at the first time, and not the second set of virtual content ([0089] where “For some embodiments, prioritizing AR information based on persistence may be as simple as displaying AR information for highest priority AR pairs first, with AR information for lower priority pairs being displayed at a later time”).  
As per claim 3, Singh demonstrated all the elements as disclosed in claim 1, and further discloses wherein the apparatus is further caused to determine that the first set of virtual content is prioritized over the second set of virtual content if the first set of virtual content is being displayed prior to the first time ([0142] where “displaying AR information corresponding to pairs having higher prioritization scores prior to displaying AR information corresponding to pairs having lower prioritization scores”.)  
As per claim 4, Singh demonstrated all the elements as disclosed in claim 1, and further discloses wherein the apparatus is further caused to determine that the first set of virtual content is prioritized over the second set of virtual content if the first and second sets of virtual content will conflict if both are displayed at the first time ([0107] where “Prioritization may include displaying first, or, if displaying simultaneously with other AR information, displaying with font size or coloration (text and/or background) in a manner different than non-prioritized AR information, such that it attracts a user's attention more readily”).  
As per claim 8, Singh demonstrated all the elements as disclosed in claim 1, and further discloses wherein the apparatus is further caused to cause capture, by a camera associated with the display means, of a real-world image at, or close in time to, the first time, and to associate at least a segment of the captured image with the second virtual content for display of at least the segment of the captured image with the second virtual content at the second time ([0135] As illustrated in FIG. 13A, an AR app using object detection and recognition algorithms has identified a particular model of car 1304 in scene 1300a, and has displayed AR information as text in AR information window 1304).  

Claims 14-19 are method claims with limitations similar to claims 1-6, respectively, therefore, are similarly rejected as claims 1-6, respectively.
Claim 20 is a medium claim with limitation similar to claim 1, therefore, is similarly rejected as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (WO 2018/217470) as applied to claim 1 above, and further in view of Ur et al. (US 2016/0042563)
As per claim 5, Singh demonstrated all the elements as disclosed in claim 4. Singh discloses a method of displaying virtual contents. It is noted Singh does not explicitly teach wherein the apparatus is further caused to identify that the first and second sets of virtual content will conflict if their respective positions will be within a predetermined distance of one another or will overlap. However, this is known in the art as taught by Ur et al., hereinafter Ur. Ur discloses a method of displaying conflicting virtual contents within a distance (0036] managing received AR requests may comprise resolving conflicts between AR requests comprising overlapping position information. As an example of overlapping position information, two or more AR requests may include identical position information, or may include position information which is within a minimum proximity range on the AR device display, such that displayed AR request payload information could overlap should the two AR requests be simultaneously displayed by the example AR device”; “an AR request of relatively higher priority may be displayed at its true, unadjusted position, while a conflicting AR request of relatively lower priority may be displayed at an adjusted position”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ur into Singh because Singh discloses a method of a method of displaying virtual contents and Ur further discloses the contents could be prioritized in displaying for the purpose of unclutter the information.
As per claim 6, Singh demonstrated all the elements as disclosed in claim 1.
Singh discloses a method of displaying virtual contents. It is noted Singh does not explicitly teach wherein enabling display of the second set of virtual content at the second time comprises 
enabling display of the second set of virtual content automatically, responsive to the first set of virtual content no longer being displayed. However, this is known in the art as taught by Ur. Ur discloses a ([0036] where “The example AR device may be adapted to time and/or sequence the display of additional AR requests according to priority thereof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ur into Singh because Singh discloses a method of a method of displaying virtual contents and Ur further discloses the contents could be prioritized in displaying for the purpose of unclutter the information.
As per claim 7, Singh demonstrated all the elements as disclosed in claim 1.
Singh discloses a method of displaying virtual contents. It is noted Singh does not explicitly teach wherein enabling display of the second set of virtual content at the second time comprises
 wherein enabling display of the second set of virtual content at the second time comprises enabling display of the second set of virtual content responsive to receiving a user-selection of the second set of virtual content. However, this is known in the art as taught by Ur. Ur discloses a method of displaying virtual contents in which the priorities could be affected by user interaction ([0033] where “AR device may for example increase priority of AR request types with which the user interacts”.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ur into Singh because Singh discloses a method of a method of displaying virtual contents and Ur further discloses the contents could be prioritized in displaying for the purpose of unclutter the information.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (WO 2018/217470) as applied to claim 8 above, and further in view of Hamada (US 10885312).
As per claim 9, Singh demonstrated all the elements as disclosed in claim 8.
It is noted Singh does not explicitly teach wherein, subsequent to the first time, the apparatus is further caused to 
determine a similarity between the at least the segment of the captured image, and part of a current or recent real-world image captured by the camera, and 
to cause display of the captured image segment at the display means in response to determining at least a predetermined level of similarity.  
However, this is known in the art as taught by Hamada. Hamada discloses a display control apparatus comprises a similarity acquirer that acquires a similarity between each pair of partial regions of face images by performing collation processing between the each pair of partial regions of the face images, and a display controller that controls to overlay, on the face images, at least one of a first region the similarity of which exceeds a threshold and a second region the similarity of which does not exceed the threshold, and display the overlaid face images (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hamada into Singh because Singh discloses a method of a method of displaying virtual contents and Hamada further discloses the contents could be modified in displaying for the purpose of enhancing the information. 
As per claim 10, Singh and Hamada demonstrated all the elements as disclosed in claim 9, and Hamada further discloses wherein the apparatus is further caused to cause display of the captured image segment such that it overlays the similar part of the real-world image ([Abstract] where a similarity acquirer that acquires a similarity between each pair of partial regions of face images by performing collation processing between the each pair of partial regions of the face images, and a display controller that controls to overlay, on the face images, at least one of a first region the similarity of which exceeds a threshold and a second region the similarity of which does not exceed the threshold, and display the overlaid face images.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hamada into Singh because Singh discloses a method of a method of displaying virtual contents and Hamada further discloses the contents could be modified in displaying for the purpose of enhancing the information. 

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        August 11, 2022